                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:18-cv-02609-AFM                                             Date: October 22, 2019
Title      Samuel Enin v. Andrew M. Saul



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                   Ilene Bernal                                            N/A
                   Deputy Clerk                                   Court Reporter / Recorder

          Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                       N/A                                                  N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

        On August 23, 2019, plaintiff filed a Notice of Change of Address advising the Court that as
of August 1, 2019 his new address is 13610 First Avenue, Victorville, California 92395. On
September 19, 2019, the Notice of Filing of plaintiff’s address change was returned to the Court with
the notation: RETURN TO SENDER / NOT DELIVERABLE AS ADDRESSED / UNABLE TO
FORWARD.

        Accordingly, IT IS ORDERED that on or before November 11, 2019, plaintiff shall show
cause in writing why this action should not be dismissed for plaintiff’s failure to provide the Court
with his current address. (Local Rule 83-2.4.) If plaintiff fails to file a sufficient written response to
this show cause order within the time specified, it will be deemed to be consent to a dismissal of his
case.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
